Reasons for Allowance

The closest prior art reference is U.S. Patent Application Publication No. 2011/0231050 A1 to Goulding (herein after "Goulding publication") who discloses an autonomous vehicle in the form of an autonomous mobile robot comprising a support structure (42), a plurality of movable feet on which said support structure is carried, and at least one electric motor (10 – 12) carried by the support structure and engaged with the at least one of said feet, the at least one electric motor being operable to selectively rotate the engaged at least one of said feet, and one or more electronic control circuits carried by the support structure. (See ¶432 and Fig. 5.)  The robot has multi jointed legs adapted for limited oscillatory movement.  (See ¶10.)

The following is an examiner’s statement of reasons for allowance: The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious said vehicle being characterized in that: the support structure comprises a double-hull configuration, with two separate hulls, parallel to each other and transversely spaced apart, and at least two bridge structures which connect said two hulls to each other; said plurality of wheels comprises two front wheels and two rear wheels respectively located near a front end and a rear end of the two hulls; and said at least two bridge structures have ends connected to the respective two hulls by interposition of elastic joints; in such a way that the two hulls are free to perform differentiated oscillating movements so as to allow the two front wheels and the two rear wheels to remain in contact with a surface on which the vehicle moves, even when the surface has irregularities or slope variations, as required by claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666